Citation Nr: 0407337	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  96-10 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma.

2.  Entitlement to service connection for a deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to July 
1950.

This case first came before the Board of Veterans' Appeals 
(Board) from an April 1995 determination by the St. 
Petersburg, Florida, Regional Office (RO) that previously-
denied claims for service connection for a deviated septum 
and residuals of dental trauma had not been reopened.  In May 
1998, the Board found that these claims had been reopened, 
based on the submittal of new and material evidence, and 
remanded the case for additional development of the evidence.  
The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  Dental trauma, resulting in the loss of eight teeth, is 
shown during service.

2.  The veteran's nasal septum was damaged by trauma during 
service.


CONCLUSIONS OF LAW

1.  Dental trauma, resulting in the loss of eight teeth, was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.302, 3.303, 3.304 (2003).

2.  A deviated septum was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.302, 
3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(b)).  There is 
no issue in this case as to providing an appropriate 
application form, or as to completeness of the application.  
The veteran has been advised of the applicable laws and 
regulations, and of the evidence needed to substantiate his 
case, by the Statement of the Case and Supplemental 
Statements of the Case furnished him in the course of his 
appeal.  The RO has also advised him, by letter, that he was 
to notify VA of any evidence he wanted VA to consider, the 
information he needed to furnish so that VA could seek those 
records, and the steps VA would undertake to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board accordingly finds that he has been 
apprised as to what evidence was needed to establish 
entitlement to the benefits sought, and the applicable 
statutory and regulatory criteria.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (at 38 C.F.R. § 3.159(c)).  This duty has been 
satisfied.  In particular, it is noted that the veteran has 
not indicated that any records other than those already 
associated with his claims folder are available.  The veteran 
has also been accorded appropriate VA examination and 
opinions concerning etiology have been obtained.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).   

Finally, as to the requirements set forth by the United 
States Court of Appeals for the Federal Circuit with regard 
to the time period for the submittal of evidence by a 
claimant (see Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003)), the Board 
notes that, notwithstanding any violation by VA of those 
requirements, VA may make a decision on a claim before the 
expiration of that time period.  See Veterans Benefits Act of 
2003, P.L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. § ___ ).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  A claimant is presumed to be in sound condition on 
entrance, other than for defects, infirmities, or disorders 
noted at service entrance.  38 C.F.R. § 3.303(b) (2003).



A.  Dental Trauma

The veteran is seeking service connection for dental trauma, 
which he alleges was incurred in service.  After a review of 
the relevant evidence, the Board finds that his contentions 
are in fact supported by the record, and that service 
connection for dental trauma resulting in the loss of eight 
teeth is appropriate.

The report of a dental examination dated in July 1947, 
conducted pursuant to the veteran's entrance into service, 
shows that four of the teeth in question were found to have 
caries, while the other four teeth in question were 
identified on the examination chart by a double line 
(otherwise unidentified).  Dental treatment records show that 
apical root extraction of teeth numbers 23, 24, 25, and 26 
was performed in February 1950, that apical root extraction 
of teeth numbers 7, 8, and 10 was performed in March 1950, 
and that tooth number 9 was also extracted in March 1950.  A 
service dental record dated in May 1950 shows that he was 
fitted for a partial dental prosthesis for eight teeth.  The 
report of his separation examination, dated in July 1950, 
shows that he was missing upper right, upper left, lower 
right, and lower left teeth numbers 1 and 2 (that is, the 
front four upper teeth and the front four lower teeth).  

In brief, this medical evidence shows that the veteran began 
service with the eight teeth in question (the front upper 
four and the front lower four) and that, in early 1950, seven 
of those teeth appear to have been forcibly removed in some 
manner, such that dental treatment was required to extract 
the remaining dental roots, and that the eight tooth was also 
apparently damaged in some manner as to also require 
extraction.  It must be noted that his service dental records 
do not show that this treatment was necessitated by prior 
dental treatment; in brief, the evidence shows that the 
treatment he was accorded in 1950 was apparently intended to 
ameliorate traumatic damage.

The veteran has alleged that his eight front teeth had been 
knocked out when he was attacked by a fellow serviceman 
during service.  These contentions are supported by the 
medical evidence; as discussed above, the dental treatment he 
was accorded in 1950 appears to be consistent with 
significant trauma.  The Board accordingly finds, with 
benefit of the doubt resolved on the veteran's behalf, that 
the evidence supports an award of service connection for 
dental trauma, and in particular for the four upper and four 
lower front teeth.

B.  Deviated Septum

The veteran also contends, in essence, that he injured his 
nose during service, resulting in the deviated septum that 
was accorded treatment subsequent to his separation from 
service.  After a review of the evidence the Board finds that 
his contentions are supported by the evidence, and that 
service connection for a deviated septum is appropriate.

Medical records dated subsequent to the veteran's separation 
from service note the presence of a deviated septum.  His 
service medical records, however, are devoid of any reference 
to an injury to the nose, or to any nasal impairment.  The 
report of a physical examination conducted on service 
entrance, in July 1947, shows that his nose was clinically 
evaluated as normal.  The report of his separation medical 
examination, dated in July 1950, likewise indicates, with 
regard to his nose, that there was no significant 
abnormality, and does not indicate any inservice history of 
injury to the nose, of nasal impairment, or of a deviated 
septum.  

However, it is logical to infer from the medical evidence 
that the veteran did, as he has claimed, incur facial trauma 
during his period of service.  As discussed above, the record 
clearly shows that he suffered traumatic injury to his mouth 
in early 1950, as indicated by the root extractions performed 
at that time.  It is not irrational to assume that any 
traumatic event whereby seven front teeth were knocked out, 
with an eighth tooth requiring extraction, would have been of 
such severity so as to have also injured his nose and damage 
the septum.  This assumption is consistent with the veteran's 
reported history of an attack in the face and mouth by a 
fellow serviceman.

In view of the foregoing, and with application of benefit of 
the doubt on the veteran's behalf, the Board finds that the 
evidence supports the conclusion that his deviated septum was 
incurred during service.  Service connection for a deviated 
septum, accordingly, is appropriate.


ORDER

Service connection for residuals of dental trauma is granted.  
Service connection for a deviated septum is granted.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



